1. The defendant appeals from his convictions on charges of assault with intent to murder, assault and battery with a dangerous weapon, and unlawful carrying of a firearm. He claims error because the judge, without consulting counsel for either party, allowed a blackboard on which was drawn a diagram of the location where the shooting occurred to go into the jury room. The diagram had been drawn by the victim while testifying but had not been admitted in evidence. We assume without deciding that it was error for the judge to have thus allowed the diagram to go to the jury. Nevertheless, the defendant does not claim that the diagram misrepresented the testimony in any way or that any harm resulted. We have examined photographs of the blackboard and have read the transcript. We conclude that any information which might have been gleaned from the diagram had been amply covered by the testimony (including the direct and cross examination of the witness who drew the diagram) and could have caused no harm. See Commonwealth v. Hoffer, 375 Mass. 369, 374 (1978); Commonwealth v. Nicholson, 4 Mass. App. Ct. 87, 90 (1976). See also Commonwealth v. Fidler, 377 Mass. 192, 201 (1979).
2. It was not error to admit testimony that the defendant had given the victim money to induce him not to testify. Evidence that tends to show a consciousness of guilt is always relevant and is not rendered inadmissible simply because it may indicate that the defendant has committed another offense. Commonwealth v. Roberts, 378 Mass. 116, 125 (1979). See Commonwealth v. Min Sing, 202 Mass. 121, 125 (1909); Commonwealth v. Balakin, 356 Mass. 547, 554-555 (1969); Commonwealth v. Haney, 358 Mass. 304, 306 (1970); Commonwealth v. McWhinnie, 5 Mass. App. Ct. 877 (1977). The bribery in this case was strong evidence of consciousness of guilt, and any prejudicial effect of a showing that the *858defendant had committed bribery did not outweigh its probative value. Compare Commonwealth v. Gilday, 367 Mass. 474, 496 (1975). The judge carefully and correctly instructed the jury, both immediately after the testimony and during his charge, on the limited purpose for which the evidence was to be considered.
John C. McBride for the defendant.
William L. Pardee, Assistant District Attorney, for the Commonwealth.

Judgments affirmed.